*761MEMORANDUM BY THE COURT
This case was submitted upon the record and the only defense interposed by the defendant was that the appropriation for the payment of the cost of the equipment furnished under the contract mentioned in the findings had *762lapsed. This, however, is no bar to the right of the plaintiff to judgment in this court for the amount due. Huffman v. United States, 17 C. Cls. 55; Dougherty v. United States, 18 C. Cls. 496; Ferris v. United States, 27 C. Cls. 542; Cogswell v. United States, 68 C. Cls. 694.
Judgment will, therefore, be entered in favor of the plaintiff for $11,315. It is so ordered.